Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/

 

 

 

 

 

 

Return To: Bk: 1119 Pg 298 = Dom MTG
Page: 1 of 20 © O4/90/2007 02:26 PM
Sovereign Bank, MCS~-10-€438-caS
601 Pann Street
Reading, PA 19601

Prepared By:
Jennifer Torre

1622 Hast Lancaster Avenue
Resemont, PA 19010

 

{Space Above This Line For Recording Bata}

MORTGAGE

 

DEFINITIONS

Words used in multiple sections of this document are defined below and other words are defined in
Sections 3, 11, 13, 18, 20 and 21. Certain rules regarding the usage of words used in this document are
also provided in Section 16.

(A) "Security Instrument" means this document, which is dated April 24, 2007

together with all Riders to this document,
(8) "Borrower" is MATTHEW J. VANDERHOOP

Borrower is the mortgagor under this Security Instrument,
{C) “Lender" is Sovereign Sank

Lender isa Federal Savings Bank
organized and existing under the laws of The United States of America

0826986540 0703283926
MASSACHUSETTS-Singls Family-fannia Mae/Freddie Mac UNIFORM INSTRUMENT Form 3022 1/01

Gps (0404).02 y
Page 1 of 16 lly
VMP Mortgage Solutions, Inc,
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 2 of 19

Lender's address is 1130 Berkshire Blvd. , Wyomissing, PA 19610

Lender is the mortgagee under this Security Instrument.

(D) "Note" means the promissory note signed by Borrower and dated April 24, 2007 ,

The Note states that Borrower owes Lender Eight Hundred fifty Thousand And Zere/100
Dollars

(U.S. $850,000.00 ) plus interest. Borrower has promised to pay this debi in regular Periodic

Payments and to pay the debt in full not later than May 01, 2037 .

(I) "Property" means the property that is described below under the heading "Transfer of Rights in the

Property."

(F) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and laic charges

due under the Note, and ail sums due under this Security Instrument, plus interest.

(G) "Riders" means all Riders to this Security Instrument that are executed by Borrower. The following

Riders are to be executed by Borrower (check box as applicable):

Cx] Adjustable Rate Rider [__] Condominiurn Rider [.-] Second Home Rider
(J Balloon Rider (| Planned Unit Development Rider [_] 1-4 Family Rider
| VA Rider (__] Biweekly Payment Rider (___] Other(s) [specify}

(&) “Applicable Law" means all controlling applicable federal, state and local statutes, regulations,
ordinances and administrative rules and orders (that have the effect of law) as well as all applicable final,
non-appealable judicial opinions.

(F) "Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other
charges that are imposed on Borrower or the Property by a condominium association, homeowners
association or similar organization.

(J) “Electronic Funds Transfer" means any wansfer of funds, other than a transaction originated by
check, draft, or similar paper instrument, which is iniGated through an electronic terminal, telephonic
instrument, computer, or magnetic tape so as to order, instruct, or authorize a financial institution to debit
or credit an account. Such term includes, but is not limited to, point-of-sale transfers, automated teller
machine transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse
transfers.

(K) "Escrow Items" means those items that are described in Section 3.

{L) "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid
by any third party (other than insurance proceeds paid under the coverages described in Section 3) for: (i)
damage to, or destruction of, the Property; (ii) condemnation or other taking of all or any part of the
Property; (iii) conveyance in lieu of condemnation; or {iv) misrepresentations of, or omissions ag to, the
value and/or condition of the Property.

(M) "Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on,
the Loan.

(N) "Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under the
Note, plus (ii) any amounts under Section 3 of this Security Instrument.
{O)} "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C, Section 2601 et seq.) and its
implementing regulation, Regulation X (24 CLE.R. Part 3500), as they might be amended from time to
time, or any additional or successor legislation or regulation that governs the same subject matter, As used
in this Security Instrument, "RESPA" refers to all requirements and restrictions that are imposed in regard
to a “federally related mortgage Joan" even if the Loan does not qualify as a "federally related mortgage
loan" under RESPA.

0826886540 - by) 0703283995
ledtlat. if
Qe -cimay (04011.02 Page 2 of 15 Form 3022 1/01
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 3 of 19

(F) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or
not that party bas assumed Borrower's obligations under the Note and/or this Security Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY

This Security Instrument secures to Lender: (i) the repayment of the Loan, and all renewals, extensions and
modifications of the Note; and (li the performance of Borrower's covenants and agreements under this
Security Instrument and the Note, For this purpose, Borrower does hereby mortgage, grant and convey to
Lender and Lender's successors and assigns, with power of sale, the following described property located
inthe County [Type of Recording Jurisdiction]
of Dukes {Name of Recording Jurisdiction):

SEE ATTACHED LEGAL DESCRIPTION

Parcel I Number: 9-16419 which currently has the address of
1? OLD SOUTH ROAD {Sireet]
AQUINNAH {City], Massachusetts 02535 [Zip Code]

("Property Address"):

TOGETHER WITH all the improvements now or hereafter erected on the property, and all
eascinents, appurtenances, and fixtures now or hereafter a part of the property. All replacements and
additions shall also be covered by this Security Instrument. All of the foregoing is referred to in this
Security Instrument as the "Property."

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has
the right to mortgage, grant and convey the Property and that the Property is unencumbered, except for
encumbrances of record, Borrower warrants and will defend generally the title to the Property against all
claims atid demands, subject to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
covenants with limited variations by jurisdiction to constitute a uniform security insirument covering real
property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

i, Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges.
Borrower shall pay when due the principal of, and interest on, the debt evidenced by the Note and any
prepayment charges and late charges due under the Note. Borrower shall also pay funds for Escrow Items
pursuant to Section 3. Payments due under the Note and this Security Instrument shall be made in U.S.

0826886540 0703283926
initials:
Gp-eimay 109011.02 Page 3 af 16 Form 3022 1/01
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 4 of 19

currency. However, if any check or other instrument received by Lender as payment under the Note or
this Security Instrument is returned to Lender unpaid, Lender may require that any or all subsequent
payments due under the Note and this Security Instrument be made in one or more of the following forms,
as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or
cashier's check, provided any such check is drawn upon an institution whose deposils are insured by a
federal agency, instrumentality, or entity; or (d} Electronic Funds Transfer.

Payments are deemed received by Lender when received at the location designated in the Note or at
such other location as may be designated by Lender in accordance with the notice provisions in Section 15.
‘Lender may return any payment or partial payment if the payment or partial payments are insufficient to
bring the Loan current. Lender may accept any payment or partial payment insufficient to bring the Loan
current, without waiver of any rights hereunder or prejudice to its rights to refuse such payment or partial
payments in the future, but Lender is not obligated to apply such payments at the time such payments are
accepted, If each Periodic Payment is applied as of its scheduled due date, then Lender need not pay
interest on unapplied funds. Lender may hold such unapplied funds until Borrower makes payment to bring
the Loan current. If Borrower does not do so within a reasonable period of time, Lender shall either apply
such funds or return them to Borrower. If not applied earlier, such funds will be applied to the outstanding
principal balance under the Note immediately prior to foreclosure. No offset or claim which Borrower
might have now or in the future against Lender shall relieve Borrower from making payments due under
the Note and this Security Instrument or performing the covenants and agreements secured by this Security
Instrument.

2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all
payments accepted and applied by Lender shall be applied in the following order of priority: (a) interest
due under the Note; (b) principal due under the Note; (c) amounts due under Section 3. Such payments
shall be applied to each Periodic Payment in the order in which it became due. Any remaining amounts
shall be applied first to late charges, second to any other amounts due under this Security Instrument, and
then to reduce the principal balance of the Nate,

If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a
sufficient amount to pay any late charge due, the payment tay be applied to the delinquent payment and
the late charge, If more than one Periodic Payment is outstanding, Lender may apply any payment received
from Borrower to the repayment of the Periodic Payments if, and to the extent that, each payment can be
paid in full, To the extent that any excess exists after the Payment is applied to the full payment of one or
more Periodic Payments, such excess may be applied to any late charges due. Voluntary prepayments shall
be applied first to any prepayment charges and then as described in the Note.

Any application of payments, insurance proceeds, or Miscellancous Proceeds to principal due under
the Note shall not extend or postpone the due date, or change the amount, of the Periodic Payments.

3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due
under the Note, until the Note is paid In full, a sum (the "Funds") to provide for payment of amounts due
for: (a) taxes and assessments and other items which can attain priority over this Security Instrument as a
lien or encumbrance on the Property; (b) leasehold payments or ground rents on the Property, if any: (¢}
premiums for any and ail insurance required by Lender under Section 3; and (d) Mortgage Insurance
premiums, if any, or any sums payable by Borrower to Lender in lieu of the payment of Mortgage
Insurance premiums in accordance with the provisions of Section 10, These items are called "Escrow
Items." At origination or at any time during the term of the Loan, Lender may require that Community
Association Dues, Fees, and Assessments, if any, be escrowed by Borrower, and such dues, fees and
assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender all notices of amounts to
be paid under this Section. Borrower shall pay Lender the Funds for Escrow Items unless Lender waives
Borrower's obligation to pay the Funds for any or all Escrow Items. Lender may waive Borrower's
obligation to pay to Lender Funds for any or all Escrow Items at any time. Any such waiver may only be
in writing. In the event of such waiver, Borrower shall pay directly, when and where payable, the amounts

0826806540 Ue y 0703283926
lnitlalg.
Gp eimay 104011,02 Pago 4 of 18 Form 3022 4/04
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 5 of 19

due for any Escrow Items for which payment of Funds has been waived by Lender and, if Lender requires,
Shall furnish to Lender receipts evidencing such payment within such time period as Lender may require,
Borrower's obligation to make such payments and to provide receipts shal} for all purposes be deemed to
be a covenant and agreement contained in this Security Instrument, as the phrase “covenant and agreement”
is used in Section 9. If Borrower is obligated to pay Escrow Items directly, pursuant to a waiver, and
Borrower fails to pay the amount due for an Escrow item, Lender may exercise its rights under Section 9
and pay such amount and Borrower shall then be obligated under Section 9 to repay to Lender any such
amount. Lender may revoke the waiver as to any or all Escrow Items at any time by a notice given in
accordance with Section 15 and, upon such revocation, Borrower shall pay to Lender all Funds, and in
such amounts, that are then required under this Section 3.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply
the Funds at the time specified under RESPA, and (b) not to exceed the maximum amount a lender cau,
require under RESPA. Lender shall estimate the amount of Funds due on the basis of current data and
reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with Applicable
Law,

The Funds shall be held in an institution whose deposits are insured by a federal agency,
instrumentality, or entity (including Lender, if Lender is an institution whose deposits are so insured) or in
any Federal Home Loan Bank, Lender shall apply the Funds to pay the Escrow Items no later than the time
specified under RESPA. Lender shail not charge Borrower for holding and applying the Funds, annually
analyzing the escrow account, or verifying the Escrow Items, unless Lender pays Borrower interest on the
Funds and Applicable Law permits Lender to make such a charge. Unless an agreement is made in writing
or Applicable Law requires interest to be paid on the Funds, Lender shall not be required to pay Borrower
any interest or earnings on the Funds. Borrower and Lender can agree in writing, however, that interest
shall be paid on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the
Funds as required by RESPA,

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to
Borrower for the excess funds in accordance with RESPA. ff there is a shortage of Funds held In escrow,
as defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to
Lender the amount necessary to make up the shortage in accordance with RESPA, but in no more than 12
monthly payments. If there is a deficiency of Funds held in escrow, as defined under RESPA, Lender shall
notify Borrower as required by RESPA, and Borrower shall pay ta Lender the amount necessary to make
up the deficiency in accordance with RESPA, bul in no more than 12 monthly payments.

Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund
to Borrower any Funds held by Lender.

4, Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions
attributable to the Property which can attain priority over this Security Instrument, leasehold payments or
ground rents on the Property, if any, and Community Association Dues, Fees, and Assessments, if any. To
the extent that these items are Escrow Items, Borrower shall pay them in the manner provided in Section 3,

Borrower shall promptly discharge any lien which has priority over this Security Instrument untess
Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable
to Lender, but only so long as Borrower is performing such agreement; (1s) contests the lien in good faith
by, or defends against enforcement of the lien in, legal proceedings which in Lender's opinion operate to
prevent the enforcement of the lien while those proceedings are pending, but only until such proceedings
are concluded; or (¢) secures from the holder of the lien an agreement satisfactory to Lender subordinating
the lien to this Security Instrument. If Lender determines that any part of the Property is subject to a lien
which can attain priority over this Security Instrument, Lender may give Borrower a notice identifying the

O82688E540 0763283926
Initiale®
Gamay (0401}.02 Pago & of 16 Form 3022 1/01
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 6 of 19

lien. Within 10 days of the date on which that notice is given, Borrower shall satisfy the lien or take one or
more of the actions set forth above in this Section 4.

Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or
reporting service used by Lender in connection with this Loan.

5. Property Insurance, Borrower shall keep the improvements now existing or hereafter erected on
the Property insured against loss by fire, hazards included within the term “extended coverage," and any
other hazards including, but not limited to, earthquakes and floods, for which Lender requires insurance,
This insurance shall be maintained in the amounts (including deductible levels) and for the periods that
Lender requires. What Lender requires pursuant to the preceding sentences can change during the term of
the Loan. The insurance carrier providing the insurance shall be chosen by Borrower subject to Lender's
right to disapprove Borrower's choice, which right shall not be exercised unreasonably. Lender may
require Borrower to pay, in connection with this Loan, either: (a) a one-time charge for flood zone
determination, certification and tracking services; or (b) a one-time charge for flood zone determination
and certification services and subsequent charges each time remappings or similar changes occur which
reasonably might affect such determination or certification. Borrower shall also be responsible for the
payment of any fees imposed by the Federal Emergency Management Agency in connection with the
review of any flood zone determination resulting from an odjection by Borrower,

If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance
coverage, at Lender's option and Borrower's expense. Lender is under no obligation to purchase any
particular type ar amount of coverage. Therefore, such coverage shall cover Lender, but might or might
hot protect Borrower, Borrower's equity in the Property, or the contents of the Property, against any risk,
hazard or liability and might provide greater or lesser coverage than was previously in effect. Borrower
acknowledges that the cost of the insurance coverage so obtained might significantly exceed the cost of
insurance that Borrower could have obtained, Any amounts disbursed by Lender under this Section 5 shall
become additional debt of Borrower secured by this Security Instrument. These amounts shall bear interest
at the Note rate from the date of disbursement and shall be payable, with such interest, upon notice from
Lender to Borrower requesting payment.

All insurance policies required by Lender and renewals of such policies shall be subject to Lender's
right to disapprove such policies, shall include a standard tortgage clause, and shall name Lender as
mortgagee and/or as an additional loss payee. Lender shall have the right to hold the policies and renewal |
certificates. If Lender requires, Borrower shall promptly give to Lender all receipts of paid premiums and
renewal notices. If Borrower obtains any form of insurance coverage, not otherwise required by Lender,
for damage to, or destruction of, the Property, such policy shall include a standard mortgage clause and
shall name Lender as mortgagee and/or as an additional logs payee.

In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender, Lender
may make proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree
in writing, any insurance proceeds, whether or not the underlying insurance was required by Lender, shall
be applied to restoration or repair of the Property, if the restoration or repair is economically feasible and
Lender's security is not lessened, During such repair and restoration period, Lender shall have the right to
hold such insurance proceeds until Lender has had an opportunity to inspect such Property to ensure the
work has been completed to Lender's satisfaction, provided that such inspection shall be undertaken
promptly. Lender may disburse proceeds for the repairs and restoration in a single payment or in a series
of progress payments as the work is completed. Unless an agreement is made in writing or Applicable Law
requires interest to be paid on such insurance proceeds, Lender shall not be required to pay Borrower any
interest or earnings on such proceeds. Fees for public adjusters, or other third parties, retained by
Borrower shal! not be paid out of the insurance proceeds and shall be the sole obligation of Borrower. If
the restoration or repair is not economically feasible or Lender's security would be lessened, the insurance
proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with

0826886540 Bb 0703283926
laitiat “in
isis (0401.02 Pago 6 of 18 Farm 3022 +/01
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 7 of 19

the excess, if any, paid to Borrower. Such insurance proceeds shall be applied in the order provided for in
Section 2.

If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance
claim and related matters, If Borrower does not respond within 30 days to a notice from Lender that the
insurance carrier has offered to settle a claim, then Lender may negotiate and setile the claim. The 30-day
period will begin when the notice is given. In either event, or if Lender acquires the Property under
Section 22 or otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to any insurance
proceeds in an amount not to exceed the amounts unpaid under the Note or this Security Instrument, and
(b) any other of Borrower's rights (other than the right to any refund of unearned premiums paid by
Borrower) under all insurance policies covering the Property, insofar as such rights are applicable to the
coverage of the Property. Lender may use the insurance proceeds either to repair or restore the Property or
to pay amounts unpaid under the Note or this Security Instrument, whether or not then due.

6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal
residence within 60 days after the execution of this Security Instrument and shall continue to occupy the
Property as Borrower's principal residence for at least one year after the date of occupancy, unless Lender
otherwise agrees in writing, which consent shall not be unreasonably withheld, or unless extenuating
ciroumstances exist which are beyond Borrower's control.

7. Preservation, Maintenance and Pretection of the Property; Inspections, Borrower shall not
destroy, damage er impair the Property, allow the Property to deteriorate or commit waste on the
Property. Whether or not Borrower is residing in the Property, Borrower shall maintain the Property in
order to prevent the Property from deteriorating or decreasing in value due to its condition. Unless it is
determined pursuant to Section 5 that repair or restoration is not economically feasible, Borrower shall
promptly repair the Property if damaged to avoid further deterioration or damage. If insurance or
condemnation proceeds are paid in connection with damage to, or the taking of, the Property, Borrower
shall be responsible for repairing or restoring the Property only if Lender has released proceeds for such
purposes, Lender may disburse proceeds for the repairs and restoration in a single payment or in a series of
progress payments as the work is completed. If the insurance or condemnation proceeds are not sufficient
to repair or restore the Property, Borrower is not relieved of Borrower's obligation for the completion of
such repair or restoration.

Lender or its agent may make reasonable entries upon and inspections of the Property. If it has
reasonable cause, Lender may inspect the interior of the improvements on the Property, Lender shal! give
Borrower notice at the time of or prior to such an interior inspection specifying such reasonable cause.

8. Borrower's Loan Application. Borrower shall be in default if, during the Loan application
process, Borrower or any persons or entities acting at the direction of Borrower or with Borrower's
knowledge or consent gave materially false, misleading, or inaccurate information or statements to Lender
for failed to provide Lender with material information} in cownection with the Loan. Material
representations include, but are not limited to, representations concerning Borrower's occupancy of the
Property as Borrower's principal residence.

9, Protection of Lender's Interest in the Property and Rights Under this Security Instrument, If
(a) Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b) there
is a legal proceeding that might significantly affect Lender's interest in the Property and/or rights under
this Security Instrument (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for
enforcement of a lien which may attain priority over this Security Instrument or to enforce laws or
regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for whatever js
reasonable or appropriate to protect Lender's interest in the Property and rights under this Security
Instrument, including protecting and/or assessing the value of the Property, and securing and/or repairing
the Property. Lender's actions can include, but are sot Hmited to: (a) paying any sums secured by a lien
which has priority over this Security Instrument; (b) appearing in court; and (c) paying reasonable

0826886546 Li , 0703283926
wsinoll /

GE aimay 19401102 Page 7 of 16 Form 3022 1/01
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 8 of 19

attorneys’ fees to protect its interest in the Property and/or rights under this Security Instrument, including
its secured position in a bankruptcy proceeding. Securing the Property includes, but is not limited to,
entering the Property to make repairs, change locks, replace or board up doors and windows, drain water
from pipes, eliminate building or other code violations or dangerous conditions, and have utilities tumed
on or off. Although Lender may take action under this Section 9, Lender does not have to do s0 and is not
under any duty or obligation to do so. It is agreed that Lender incurs no liability for not taking any or all
actions authorized under this Section 9.

Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower
secured by this Security Instrument. These amounts shall bear interest at the Note rate from the date of
disbursement and shall be payable, with such interest, upon notice from Lender to Borrower requesting
payment.

if this Security Insteument is on a leasehold, Borrower shall comply with all the provisions of the
lease, If Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge unless
Lender agrees to the merger in writing.

10, Mortgage Insurance. if Lender required Mortgage Insurance as a condition of making the Loan,
Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason,
the Mortgage Insurance coverage required by Lender ceases to be available from the mortgage insurer that
previously provided such insurance and Borrower was required to make separately designated payments
loward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to obtain
coverage substantially equivalent to the Mortgage Insurance previously in effect, at a cost substantially
equivalent to the cost to Borrower of the Mortgage Insurance previously In effect, from an alternate
mortgage insurer selected by Lender. Jf substantially equivalent Mortgage Insurance coverage is not
available, Borrower shall continue to pay to Lender the amount of the separately designated payments that
were due when the insurance coverage ceased to be in effect. Lender will accept, use and retain these
payments as a non-refundable loss reserve in lieu of Mortgage Insurance. Such loss reserve shall be
non-refundable, notwithstanding the fact that the Loan is ultimately paid in full, and Lender shall not be
required to pay Borrower any interest or earnings on such loss reserve, Lender can no longer require loss
reserve payments if Mortgage Insurance coverage (in the amount and for the period that Lender requires)
provided by an insurer selected by Lender again becomes available, is obtained, and Lender requires
separately designated payments toward the premiums for Mortgage Insurance. If Lender required Mortgage
Insurance as a condition of making the Loan and Borrower was required to make separately designated
payments toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to
maintain Mortgage Insurance in effect, or to provide a non-refundable loss reserve, until Lender's
requirement for Mortgage Insurance ends in accordance with any written agreement between Borrower and
Lender providing for such termination or until termination is required by Applicable Law. Nothing in this
Section 10 affects Borrower's obligation to pay interest at the rate provided in the Note,

Mortgage Insurance reimburses Lender {or any entity that purchases the Note) for certain losses it
may incur if Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage
Insurance,

Mortgage insurers evaluate their total risk on all such insurance in force from time to time, and may
enter into agreements with other parties that share or modify their risk, or reduce losses. These agreements
are on terms and conditions that are satisfactory to the mortgage insurer and the other party (or parties) to
these agreements, These agreements may require the mortgage insurer to make payments using any source
of funds that the mortgage insurer may have available (which may include funds obtained from Mortgage
Insurance premiums).

AS a result of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer,
any other entity, or any affiliate of any of the foregoing, may receive (directly ot indirectly) amounts that
derive from {or might be characterized as) a portion of Borrower's payments for Mortgage Insurance, in
exchange for sharing or modifying the mortgage insurer's risk, or reducing losses. If such agreement
provides that an affiliate of Lender takes a share of the insurer's risk in exchange for a share of the
premiums paid to the insurer, the arrangement is often termed “captive reinsurance." Further:

(a) Any such agreements will not affect the amounts that Borrower has agreed to pay for
Mortgage Insurance, or any other terms of the Loan, Such agreements will not increase the amount
Borrower will owe for Mortgage Insurance, and they will not entifle Borrower to any refund.

0826886540 07032863926
Initlafs,

GB-simay (0401).02 Pago & of 18 Form 3022 1/01
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 9 of 19

{b) Any such agreements will not affect the rights Borrower has ~ if any « with respect to the
Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law. These rights
may include the right to receive certain disclosures, to request and obtain cancellation of the
Mortgage Insurance, to have the Mortgage Insurance terminated automatically, and/or to receive a
refund of any Mortgage Insurance premiums that were unearned at the time of such cancellation er
termination.

11. Assignment of Miscellancous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby
assigned to and shall be paid to Lender,

If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of
the Property, if the restoration or repair is economically feasible and Lender's security is not lessened,
During such repair and restoration period, Lender shall have the tight to hold such Miscellaneous Proceeds
until Lender has had an opportunity to inspect such Property to ensure the work has been completed to
Lender's satisfaction, provided that such inspection shall be undertaken promptly. Lender may pay for the
repairs and restoration in a single disbursement or in a series of progress payments as the work is
completed. Unless an agreement is made in writing or Applicable Law requires interest to be paid on such
Miscellancous Proceeds, Lender shall not be required to pay Borrower any interest or earnings on such
Miscellancous Proceeds. If the restoration or repair is not economically feasible or Lender's security would
be lessened, the Miscellaneous Proceeds shall be applied to the sums secured by this Security Instrument,
whether or not then due, with the excess, if any, paid ta Borrower. Such Misceflaneous Proceeds shall be
applied in the order provided for in Section 2,

In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous
Proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
ihe excess, if any, paid to Borrower.

In the event of a partial taking, destruction, or logs in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or Joss in value is equal to or
greater than the amount of the sums secured by this Security Instrument immediately before the partial
taking, destruction, or loss in value, unless Borrower and Lender otherwise agree in writing, the sums
secured by this Security Instrument shall be reduced by the amount of the Miscellaneous Proceeds
multiplied by the following fraction: (a) the total amount of the sums secured immediately before the
partial taking, destruction, or loss in value divided by (b) the fair market value of the Property
immediately before the partial taking, destruction, or loss in value. Any balance shall be paid to Borrower.

Tn the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property inumediately before the partial taking, destruction, or loss in value is less than the
amount of the sums secured immediately before the partial taking, destruction, or loss in value, unless
Borrower and Lender otherwise agree in writing, the Miscellaneous Proceeds shall be applied to the sums
secured by this Security Instrument whether or not the sums are then due.

if the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the
Opposing Party (as defined in the neat sentence) offers to make an award to settle a claim for damages,
Borrower fails to respond to Lender within 30 days after the date the notice is given, Lender is authorized
to collect and apply the Miscellaneous Proceeds elther to restoration or repair of the Property or to the
sums secured by this Security Instrument, whether or not then due, "Opposing Party" means the third party
that owes Borrower Miscellancous Proceeds or the party against whom Borrower has a right of action in
regard to Miscellaneous Proceeds,

Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in
Lender's judgment, could result in forfeiture of the Property or other material impairment of Lender's
interest in the Property or rights under this Security Instrument, Borrower can cure such a default and, if
acceleration has occurred, reinstate as provided in Section 19, by causing the action or proceeding to be
dismissed with a ruling that, in Lender's judgment, precludes forfeiture of the Property or other material
impairment of Lender's interest in the Property or rights under this Security Instrument. The proceeds of
any award or claim for damages that are attributable to the impairment of Lender's interest in the Property
are hereby assigned and shall be paid to Lender.

All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be
applied in the order provided for in Section 2,

0826986540 0703283926
weal. q)
Gp ama (04011.02 Page 9 of 16 Form 3022 1/01
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 10 of 19

12, Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for
payment or modification of amortization of the sums secured by this Security [ustrument granted by Lender
to Borrower or any Successor in Interest of Borrower shall not operate to release the liability of Borrower
or any Successors in Interest of Borrower. Lender shall not be required to commence proceedings against
any Successor in Interest of Borrower or to refuse to extend time for payment or otherwise modify
amortization of the sums secured by this Security Instrument by reason of any demand made by the original
Borrower or any Successors in Interest of Borrower. Any forbearance by Lender in exercising any right or
remedy including, without limitation, Lender's acceptance of payments from third persons, entities or
Successors in Interest of Borrower or in amounts less than the amount then due, shall not be a waiver of ar
preclude the exercise of any right or remedy.

13, Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants
and agrees that Borrower's obligations and lability shall be joint and several, However, any Borrower who
co-signs this Security Instrument but does not execute the Note (a "co-sipner"): (a) is co-signing this
Security Instrument only to mortgage, grant and convey the co-signer's interest in the Property under the
terms of this Security Instrument; (b) is not personally obligated to pay the sums secured by this Security
Instrument; and (c) agrees that Lender and any other Borrower can agree to extend, modify, forbear or
make any accommodations with regard to the terms of this Security Instrument or the Note without the
co-signer's consent,

Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes
Borrower's obligations under this Security Instrument in writing, and is approved by Lender, shall obtain
all of Borrower's rights and benefits under this Security Instrurnent. Borrower shall not be released from.
Borrower's obligations and liability under this Security Instrument unless Lender agrees to such release in
writing. The covenants and agreements of this Security Instrument shall bind (except as provided in
Section 20) and benefit the successors and assigns of Lender.

14, Loan Charges. Lender may charge Borrower fees for services performed in connection with
Borrower's default, for the purpose of protecting Lender's interest in the Property and rights under this
Security Instrument, including, but not limited to, attorneys’ fees, property inspection and valuation fees.
In regard to any other fees, the absence of express authority in this Security [nstrument to charge a specific
fee to Borrower shall not be construed as a prohibition on the charging of such fee, Lender may not charge
fees that are expressly prohibited by this Security Instrument or by Applicable Law,

If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so
that the interest or other loan charges collected or to be collected in connection with the Loan exceed the
permitted limits, then: (a) any such loan charge shall be reduced by the amount necessary to reduce the
charge to the permitted limit; and (b) any sums already collected from Borrower which exceeded permitted
limits will be refunded to Borrower. Lender may choose to make this refund by reducing the principal
owed under the Note or by making a direct payment to Borrower, If a refund reduces principal, the
reduction will be treated as a partial prepayment without any prepayment charge (whether or not a
prepayment charge is provided for under the Note). Borrower's acceptance of any such refund made by
direct payment to Borrower will constitute a waiver of any right of action Borrower might have arising out
of such overcharge.

13, Notices, All notices given by Borrower or Lender in connection with this Security Instrument
roust be in writing. Any notice to Borrower in connection with this Security Instrument shall be deemed to
have been given to Borrower when mailed by first class mail or when actually delivered to Borrower's
notice address if sent by other means. Notice to any one Borrower shall constitute notice to all Borrowers
unless Applicable Law expressly requires otherwise. The notice address ghall be the Property Address
unless Borrower has designated a substitute notice address by notice to Lender. Borrower shall promptly
notify Lender of Borrower's change of address. If Lender specifies a procedure for reporting Borrower's
change of address, then Borrower shall ouly report a change of address through that specified procedure.
There may be only one designated notice address under this Security Enstrument at any one time. Any
notice to Lender shall be given by delivering it or by mailing it by first class mail to Lender's address
stated herein unless Lender has designated another address by notice to Borrower, Any notice in
connection with this Security Instrument shall not be deemed to have been given to Lender until actually
received by Lender. If any notice required by this Security Instrument is also required under Applicable

Law, the Applicable Law requirement will satisfy the corresponding requirement under this Security
Instrument,

0826866540 Li: 0703283926
initaalg:

Gi>-aima) 104011.08 Page 10 of 15 Form 3022 4/04
®
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 11 of 19

i6. Governing Law; Severability; Rules of Construction. This Security Instrument shall be
governed by federal iaw and the law of the jurisdiction in which the Property js located. All rights and
obligations contained in this Security Instrument are subject to any requirements and limitations of
Applicable Law. Applicable Law might explicitly or implicitly allow the parties to agree by contract or it
might be silent, but such silence shall not be construed as 2 prohibition against agreement by contract, In
the event that any provision or clause of this Security Instrument or the Note conflicts with Applicable
Law, such conflict shall not affect other provisions of this Security Instrument or the Note which can be
given effect without the conflicting provision.

As used in this Security Instrument: (a) words of the masculine gender shall mean and include
corresponding neuter words or words of the feminine gender: (6) words in the Singular shall mean and
include the plural and vice versa; and (c) the word “may” gives sole discretion without any obligation to
take any action.

17. Borrower's Copy, Borrower shall be given one copy of the Note and of this Security Instrument,

18. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18,
“Interest in the Property” means any legal or beneficial interest in the Property, including, but not limited
to, those beneficial interests transferred in a bond for deed, contract for deed, installment sales contract or
escrow agreement, the intent of which is the transfer of title by Borrower at a future date to a purchaser.

Hf all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower
is not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
written consent, Lender may require immediate payment in full of all sums secured by this Security
Instrument. However, this option shall not be exercised by Lender if such exercise is prohibited by
Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is given in accordance with Section 15
within which Borrower must pay all sums secured by this Security Instrument, If Borrower fails 10 pay
these sums prior to the expiration of this period, Lender may invoke any remedies permitted by this
Security Instrument without further notlee or demand on Borrower.

19. Borrower's Right to Reinstate After Acceleration. If Borrower meets certain conditions,
Borrower shall have the right to have enforcement of this Security Instrument discontinued at any time
ptior to the earliest of: (a) five days before sale of the Property pursuant to any power of sale contained in
this Security Instrument; (b) such other period as Applicable Law might specify for the termination of
Borrower's right to reinstate; or (c) entry of a judgment enforcing this Security Instrument, Those
conditions are that Borrower: (a) pays Lender all sums which then would be due under this Security
Instrument and the Note as if no acceleration had occurred: (b) cures any default of any other covenants or
agreements; (c) pays all expenses incurred in enforcing this Security Instrument, including, but not Limited
fo, reasonable aitorneys' fees, property inspection and veluation fees, and other fees incurred for the
purpose of protecting Lender's interest in the Property and rights under this Security Instrument; and (d)
takes such action as Lender may reasonably require to asgure that Lender's interest in the Property and
Tights under this Security instrument, and Borrower's obligation to pay the sums secured by this Security
instrument, shall continue unchanged. Leader may require that Borrower pay such reinstatement sums and
expenses in one or more of the following forms, ag selected by Lender; (a) cash; (b) money order: (c)
certified check, bank check, treasurer's check or cashier's check, provided any such check is drawn upon
an institution whose deposits are insured by a federal agency, instrumentality or entity; or (d) Blectronic
Funds Transfer. Upon reinstatement by Borrower, this Security Instrument and obligations secured hereby
shall remain fully effective as if no acceleration had occurred. However, this right to reinstate shall not
apply in the case of aeceleration under Section 18.

20, Sale of Note; Change of Loau Servicer; Notice of Grievance, The Note or a partial interest in
the Note (together with this Security Instrument) can be sold one or more times without prior notice to
Borrower, A sale might result in a change in the entity (known as the “Loan Servicer") that collects
Periodic Payments due under the Note and this Security Instrument and performs other mortgage loan
servicing obligations under the Note, this Security Inscrument, and Applicable Law. There also might be

0826896840 i: 0703283926
fevitiat
G-simai 10401),02 Page 11 af 18 Form 3022 1/01
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 12 of 19

one of more changes of the Loan Servicer unrelated to a sale of the Note, If there is a change of the Loan
Servicer, Borrower will be given written notice of the change which will state the name and address of the
new Loan Servicer, the address to which payments should be made and any other information RESPA
requires in connection with a notice of transfer of servicing. If the Note is sold and thereafter the Loan is
serviced by a Loan Servicer other than the purchaser of the Note, the mortgage loan servicing obligations
to Borrower will remain with the Loan Servicer or be transferred to a successor Loan Servicer and are not
assumed by the Note purchaser unless otherwise provided by the Note purchaser,

Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an
individual litigant or the member of a class) that arises from the other party's actions pursuant to this
Security Instrument or that alleges that the other party has breached any provision of, or any duty owed by
reason of, this Security Instrument, until such Borrower or Lender has notified the other party (with such.
notice given in compliance with the requirements of Section 15) of such alleged breach and afforded the
other party hereto a reasonable period after the giving of such notice to take corrective action. If
Applicable Law provides a time period which must elapse before certain action can be taken, that time
period will be deemed to be reasonable for purposes of this paragraph. The notice of acceleration and
opportunity to cure given to Borrower pursuant to Section 22 and the notice of acceleration given ta
Borrower pursuant to Section 18 shall be deemed to satisfy the notice and Opportunity to take corrective
action provisions of this Section 20.

21, Hazardous Substances. As used in this Section 21: (a) "Hazardous Substances" are those
substances defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law and the
following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides
and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials;
(b) “Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that
relate to health, safety or environmental protection: (c) “Environmental Cleanup" includes any response
action, remedial action, or removal action, as defined in Environmental Law; and @) an "Environmental
Condition" means a condition that can cause, contribute to, or otherwise itigger an Environmental
Cleanup.

Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous
Substances, or threaten ta release any Hazardous Substances, on or in the Property. Borrower shall not da,
nor allow anyoue else to do, anything affecting the Property (a) that is in violation of any Environmental
Law, (b) which creates an Environmental Condition, or (c) which, due to the presence, use, or release of a
Hazardous Substance, creates a condition that adversely affects the value of the Property. The preceding
two sentences shall not apply to the presence, use, or storage on the Property of small quantities of
Hazardous Substances that are generally recognized to be appropriate to normal residential uses and to
maintenance of the Property (including, but not limited to, hazardous substances in consumer products).

Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit
or other action by any governmental or regulatory agency or private party involving the Property and any
Hazardous Substance or Environmental Law of which Borrower bas actual knowledge, (b) any
Environmental Condition, including but not limited te, any spilling, leaking, discharge, release or threat of
release of any Hazardous Substance, and (c} any condition caused by the presence, use or release of a
Hazardous Substance which adversely affects the value of the Property. If Borrower learns, or is notified
by any governmental or regulatory authority, or any private party, that any cemoval or other remediation
of any Hazardous Substance affecting the Property is necessary, Borrower shall promptly take all necessary
remedial actions in accordance with Environmental Law. Nothing herein shall create any obligation on
Lender for an Environmental Cleanup,

oa268s6540 Ti, 0703283926
Initivd:

GS -oima A01}.02 Pagan 12 af 16 Form 3022 1/01
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 13 of 19

NON-UNIFORM COVENANTS, Borrower and Lender further covenant and agree as follows:

22, Acceleration; Remedies. Lender shall give notice to Borrower prior te acceleration folowing
Borrower's breach of any covenant or agreement in this Security Instrument (but not prior to
acceleration under Section 18 unless Applicable Law provides otherwise). The notice shall specify: (a)
the default; (b) the action required to cure the default; (¢) a date, not tess than 30 days from the date
the notice is given to Borrower, by which the default must be cured; and (4) that failure to cure the
default on or before the date specified in the notice Inay result in acceleration of the sums secured by
this Security Instrument and sate of the Property. The notice shall further inform Borrower of the
right to reinstate after acceleration and the right to bring a court action to assert the non-existence of
a default or any other defense of Borrower to acceleration and sale. If the default is not cured on or
before the date specified in the notice, Lender at its option may require immediate payment in full of
all sums secured by this Security Instrument without further demand and may invoke the
STATUTORY POWER OF SALE and any other remedies permitted by Applicable Law. Lender
shail be entitled to collect all expenses incurred in pursuing the remedies provided in this Section 22,
including, but not limited to, reasonable attorneys’ fees and costs of title evidence,

If Lender invekes the STATUTORY POWER OF SALE, Lender shall mail a copy of a notice of
sale te Borrower, and to other persons prescribed by Applicable Law, in the manner provided by
Applicable Law. Lender shall publish the notice of sale, and the Property shall he sold in the manner
prescribed by Applicable Law. Lender or its designee may purchase the Property at any sale. The
proceeds of the sale shall be applied in the following order: (a) to all expenses of the sale, including,
but not limited to, reasonable attorneys’ fees; {b} to all sums secured by this Seeurity Listrument;
and (c) any excess to the person or persons legally entitled to it.

23, Release. Upon payment of all sums secured by this Security Instrument, Lender shall discharge
this Security Instrument. Borrower shall pay any recordation costs. Lender may charge Borrower a fee for
releasing this Security Instrument, but only if the fee is paid to a third party for services rendered and the
charging of the fee is permitted under Applicable Law,

24, Waivers, Borrower waives all rights of homestead exemption in the Property and relinquishes all
rights of curtesy and dower in the Property.

0826886540 yf 0703283926
inition:
Bp sirsay 10401).02 Page 18 of 16 Ferm 3022 4/01
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 14 of 19

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
Security Instrument and in any Rider executed by Borrower and recorded with it.

Witnesses:

CVG

Heth Madly

 

>

 

 

 

 

 

 

 

 

0826806540

Goin) (6401}.02

 

(Seal)

MATTHEW # VANDERHOOY ‘Borrower

(Seal)

-Borrower

(Seal) (Seal)
~Borrawer Borrower
(Seal) Geal}
“Borrower -Borruwer
(Seal) (Seaf
-Rorrower ‘Borrower
0703283926

Page 14 of 14 Form 3022 1/01
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 15 of 19

COMMONWEALTH OF MASSACHUSETTS, County ss:

On this 24th day of April, 2007 » before me, the undersigned notary
public, personally appeared MATTHEW J. VANDERHOOP

proved to me through satisfactory evidence of identification, which was/were Maz, Daves Cetaty’
to be the person(s) whose name(s) is/are signed on the preceding document, and acknowledged to me that
he/she/they signed it voluntarily for its stated purpose.

My Commission Expires:
(Seal)
4 . i
fh Lal

OFFICIAL SEAL
HNC. KOSLOWSKY
NOTARY PUBLIC

Ba? COMMONWEALTH Of MASSACHUSETTS
me «My Comm, Expires May 31, 207

       
    

O82 6886840 4; 0703263926

feittlets:

Goma {0007).02 Page 36 of 16 Form 9022 4/071
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 16 of 19

FIXED/ADJUSTABLE RATE RIDER ©

(One-Year Treasury Index - Rate Caps)

THIS FIXED/ADJUSTABLE RATE RIDER is made this 2ath day of April, 2007 '
and is incorporated into and shalt be deamed to arnend and supplement the Mortgage, Deed
of Trust, or Security Deed (the “Security instrument") of the same date given by the
undersigned ("Borrower") to secure Borrower's Fixed/Adjustable Rate Note (the "Note"} to
Sovereign Bank

("Lender") of the same date and covering the property described in the Security Instrument
and located at:
17 OLD soUTH ROAD
AQUINNAH, MA 62535
(Property Address)
THE NOTE PROVIDES FOR A CHANGE IN BORROWER'S FIXED INTEREST
RATE TO AN ADJUSTABLE INTEREST RATE. THE NOTE LIMITS THE
AMOUNT BORROWER'S ADJUSTABLE INTEREST RATE CAN CHANGE AT
ANY ONE TIME AND THE MAXIMUM RATE BORROWER MUST PAY.
ADDITIONAL COVENANTS. In addition to the covenants and agreements made in the
Security Instrument, Borrower and Lender further covenant and agree as follows:
A, ADJUSTABLE RATE AND MONTHLY PAYMENT CHANGES
The Note provides for an initial fixed interest rate of 5.990 %. The
Note also provides for a change in the initial fixed rate to an adjustable interest rate, as
follows:
4. ADJUSTABLE INTEREST RATE AND MONTHLY PAYMENT CHANGES
(A) Change Dates
The initial fixed interest rate i will pay will change to an adjustable interest rate on the
first day of May, 2012 . and the adjustable interest rate | will pay
may change on that day every 12th month thereafter. The date on which my initial fixed
interest rate changes to an adjustable interest rate, and each date on which my adjustable
interest rate could change, is called 4 "Change Date,"
{B) The index
Beginning with the first Change Date, my adjustable interest rate will be based on an
Index. The "Index" is the weekly average yield on United States Treasury securities adjusted
to a constant maturity of one year, as made available by the Federal Reserve Board. The mast
recent Index figure available as of the date 45 days before each Change Date is called the
"Current index."

O8268B6540 6703283926

MULTISTATE FIXED/ADJUSTABLE RATE RIDER - ONE-YEAR TREASURY INDEX - Singla
Family - Fannie Mae Uniform Instrument
Form 3182 1/01

Wolters Kluwer Financial Services

VMP ®-843R (0405}.01 Ay, |
Page 1 of 4 wines HUY
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 17 of 19

However, this option shall not be exercised by Lender if such exercise is prohibited

by Applicable Law.

if Lender exercises this option, Lender shall give Borrower notice of
acceleration. The notice shall provide a period of not less than 30 days from the date
the notice is given in accordance with Section 15 within which Borrower must pay
all sums secured by this Security Instrument. If Borrower fails to pay these sums
prior to the expiration of this period, Lender may invoke any remedies permitted by
this Security Instrument without further notica or demand on Borrower.

2. When Borrower's initial fixed interast rate changes to an adjustable interest rate under
the terms stated in Section A above, Uniform Covenant 18 of the Security Instrument
described in Section B1 above shall then cease to be in effect, and the provisions of Uniform
Covenant 18 of the Security Instrument shall be amended to read as follows:

Transfer of the Property or a Baneficial Interest In Borrower. As used in this
Section 18, "Interest in the Property” means any legal or beneficial interest in the
Property, including, but not limited to, those beneficial interests transferred in a
bond for deed, contract for deed, installment sales contract or escrow agreement,
the intent of which is the transfer of title by Borrower at a future date to a
purchaser,

If all or any part of the Property or any Interest in the Property is sald or
transferred (or if Borrower is not a4 natural person and a beneficial interest in
Borrower is sold or transferrad) without Lender's prior written consent, Lender may
require immediate payment in full of all sums secured by this Security Instrurnent.
However, this option shall not be exercised by Lender if such exercise is prohibited
by Applicable Law. Lender also shall not exercise this option if: (a) Borrower causes
to be subrnitted to Lender information required by Lender to evaluate the intended
transferee as if a naw loan were being made to the transferee: and (b) Lender
reasonably determines that Lender's security will not be impaired by the loan
assumption and that the risk of a breach of any covenant or agreement in this
Security Instrurment is acceptable to Lender.

To the extent permitted by Applicable Law, Lender may charge a reasonable fee
as a condition ta Lender's consent to the loan assumption. Lender alao may require
the transferee to sign an assumption agreement that is acceptable to Lender and that
obligates the transferee to keep all the promises and agreements made in the Note
and in this Security Instrument. Borrower will continue to be obligated under the
Note and this Security Instrument unless Lender releases Borrower in writing.

lf Lander exercises the option to require immediate payment in full, Lender shail
give Borrower natice of acceleration. The notice shall provide a period of not less
than 30 days from the date the notice Is given in accordance with Section 15 within
which Borrower must pay all sums secured by this Security Instrument. If Borrawer
fails to pay these sums prior to the expiration of this period, Lender may invoke any
remedies permitted by this Security Instrument without further netice or demand on
Borrower.

0826886540 0703283926

Initials:
VMP ® -B4.3R (0406).01 Page 3 of 4 Form 3182 1/01
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 18 of 19

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained
in this Fixed/Adjustable Rate Rider,

Hl, A lbabebag ta oa

 

 

 

 

 

 

 

 

MATTHEW i VANDERHOOP” -Borrewer -Borrower
iSeal) {Seal}

-Borrower -Borrower

{Seal) {Seal}

-Borrawer . -Borrower

(Seal) {Seal}

-Borrower ~Borrower

6826886540 0703283926

VMP ® -B43K (0405}.01 Page 4 of 4 Form 3182 1/01
Case 1:18-cv-11924-FDS Document 46-3 Filed 04/16/19 Page 19 of 19

EXHIBIT A - Property Description
Closing Date: April 24, 2007
Borrower(s): Matthew J. Vanderhoop

Property Address: 17 Old South Road, Aquinnah, Massachusetts

Three parcels of land situated in Aquinnah (formerly Gay Head), Dukes County,
Massachusetis, described as follows:

PARCEL LAND It

Lots 220 and 69 as shown on a plan of Indian Lands in Gay Head in the set-off of
Commissioners appointed to make partition of Indian Lands at Gay Head, said plan filed
with the Dukes County Registry of Probate, to which plan reference is hereby made for a
more particular description thereof.

PARCEL HI

Lot 70 as shown on a Pian entitled “Plan of Gay Head Showing the Partition of
the Common Lands As Made by Joseph T. Pease and Richard L. Pease, Commissioners
Appointed by the Judge of Probate, Under Section 6, Chapter 213 of the Acts of 1870 by
John B. Mullin, Civil Engineer filed with the Dukes County of Probate”.

Being the same premises conveyed to the herein named mortgagor (s) by deed
recorded with Dukes County Registry of Deeds in Book $13, Page 250 and deed recorded

herewith, wee alsa cS ech Se
aELF- HIS”
GIF - f2 2B

Ailest:
drerae é. [party Register
